Title: To James Madison from John B. Colvin, 26 January 1808
From: Colvin, John B.
To: Madison, James



Honorable Sir,
F. Street, Jan. 26. 1808.

In my 3d. No. I mean to take a short view of the State of the Nation.  The public approbation that has been given to the Administration by citizens, and state legislators in different parts of the Union, will naturally enter into the prospect.  May I be so bold, in this case, without wishing to obtrude upon the time which you must devote to the public concerns, as to solicit from you a short memorandum of the legislative addresses and others, as well approbatory of the president’s general good conduct as applausive of the act of Embargo?  You will understand me to mean no more than a mere index, without any detail; in order to enable me to perceive at a glance the number of addresses, & the locality of the addressers.  If I could receive it by to-morrow or the next day, it would be very acceptable.  I am, Sir, with high respect, Yours,

J. B. Colvin.

